ICJ_078_MaritimeDelimitation-GreenlandJanMayen_DNK_NOR_1988-10-14_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
MARITIME DELIMITATION IN THE AREA
BETWEEN GREENLAND AND JAN MAYEN

(DENMARK v. NORWAY)

ORDER OF 14 OCTOBER 1988

1988

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA DELIMITATION MARITIME
DANS LA REGION SITUEE
ENTRE LE GROENLAND ET JAN MAYEN

(DANEMARK c. NORVEGE)

ORDONNANCE DU 14 OCTOBRE 1988
Official citation:

Maritime Delimitation in the Area between Greenland
and Jan Mayen, Order of 14 October 1988,
I.C.J. Reports 1988, p. 66.

Mode officiel de citation :

Délimitation maritime dans la région située entre le Groenland
et Jan Mayen, ordonnance du 14 octobre 1988,
C.LJ. Recueil 1988, p. 66.

 

Sales number 5 4 4
N° de vente :

 

 

 
1988
14 October
General List
No. 78

66

INTERNATIONAL COURT OF JUSTICE
YEAR 1988

14 October 1988

CASE CONCERNING
MARITIME DELIMITATION IN THE AREA
BETWEEN GREENLAND AND JAN MAYEN

(DENMARK v. NORWAY)

ORDER

Present: President Rupa; Vice-President MBAYE; Judges LACHS,
NAGENDRA SINGH, ELIAS, ODA, AGO, SCHWEBEL, Sir Robert
JENNINGS, BEDJAOUI, NI, EVENSEN, TARASSOV, GUILLAUME,
SHAHABUDDEEN ; Registrar VALENCIA-OSPINA.

The International Court of Justice,
Composed as above,

Having regard to Article 48 of the Statute of the Court and to
Articles 31, 44, 45 and 48 of the Rules of Court,

Having regard to the Application filed by the Kingdom of Denmark in
the Registry of the Court on 16 August 1988, instituting proceedings
against the Kingdom of Norway in respect of a dispute concerning mari-
time delimitation in the area between Greenland and the Norwegian
island of Jan Mayen;

Whereas on 17 August 1988 the Kingdom of Norway was notified by
telex of the filing of the Application and of the submissions made therein,
and a copy of the Application was transmitted to it the same day by fac-
simile and by post;

4
67 MARITIME DELIMITATION (ORDER 14 X 88)

Whereas the Kingdom of Denmark has appointed as Agent Mr. Tyge
Lehmann, Under-Secretary for Legal Affairs in the Royal Danish Minis-
try of Foreign Affairs, and the Kingdom of Norway has appointed as
Agents Mr. Per Tresselt, Director-General for Legal Affairs, Royal Minis-
try of Foreign Affairs, and Mr. Bjorn Haug, Solicitor-General of the
Government of Norway;

Whereas at a meeting between the President of the Court and the
Agents and advisers of the Parties, held on 12 October 1988, the Parties
agreed to request the Court to fix a time-limit of approximately nine
months for the filing of the Memorial and a similar time-limit for the filing
of the Counter-Memorial;

Having taken into account the views of the Parties,

Fixes the following time-limits for the written proceedings:

1 August 1989 for the Memorial of the Kingdom of Denmark;
15 May 1990 for the Counter-Memorial of the Kingdom of Norway;

And reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this fourteenth day of October, one thou-
sand nine hundred and eighty-eight, in three copies, one of which will be
placed in the archives of the Court and the others transmitted to the
Government of the Kingdom of Denmark and the Government of the
Kingdom of Norway respectively.

(Signed) José Maria Rupa,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
